     Case 21-01607-LA7              Filed 08/23/21         Entered 08/23/21 16:19:12          Doc 25-1   Pg. 1 of 1

                                                     Notice Recipients
District/Off: 0974−3                       User: Admin.                    Date Created: 8/23/2021
Case: 21−01607−LA7                         Form ID: 1188                   Total: 6


Recipients of Notice of Electronic Filing:
ust         United States Trustee         ustp.region15@usdoj.gov
tr          Gerald H. Davis         ghd@trusteedavis.com
aty         Kristin Mihelic        Kristin.T.Mihelic@usdoj.gov
aty         Michael T. O'Halloran          mto@debtsd.com
                                                                                                         TOTAL: 4

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Michael Jeffrey Morton     11767 Westview Parkway        San Diego, CA 92126
jdb         Kirsten Leona Morton     11767 Westview Parkway         San Diego, CA 92126
                                                                                                         TOTAL: 2
